Case: 16-16021    Date Filed: 07/23/2019   Page: 1 of 27


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-16021
                          ________________________

                   D.C. Docket No. 7:15-cv-00124-WLS-TQL



MARQUISE ROBBINS,

                                                               Plaintiff-Appellant,

                                      versus

WILLIAM ROBERTSON,
Food Service Director, Valdosta State Prison,
VALDOSTA SP WARDEN,

                                                           Defendants-Appellees,

JOHN AND OR JANE DOE,

                                                                        Defendants.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                         ________________________

                                 (July 23, 2019)
               Case: 16-16021      Date Filed: 07/23/2019      Page: 2 of 27


Before ED CARNES, Chief Judge, JULIE CARNES, and CLEVENGER, * Circuit
Judges.

JULIE CARNES, Circuit Judge:

       Plaintiff Marquise Ali Robbins, a Muslim inmate previously incarcerated at

Valdosta State Prison (“Valdosta Prison” or “the prison”), filed a pro se 42 U.S.C.

§ 1983 complaint against Warden Marty Allen and Food Service Director William

Robertson, alleging that they forced him to choose between violating his religious

dietary restrictions or suffering malnutrition. Their actions, Plaintiff claims,

violated his rights under the Religious Land Use and Institutionalized Persons Act

(“RLUIPA”), the First Amendment, and the Eighth Amendment. The district court

dismissed each of the above three claims as failing to state a claim, and it denied

Plaintiff’s motion to file a second amended complaint. On appeal, Plaintiff

challenges these rulings. After careful review, and with the benefit of oral

argument, we dismiss in part, affirm in part, reverse in part, and remand for further

proceedings.

I.     BACKGROUND

       In his original § 1983 complaint, Plaintiff sued Warden Allen, Food Service

Director Robertson, and “John or Jane Doe,” asserting RLUIPA, First Amendment,

and Eight Amendment claims, as well as state-law negligence claims. After a

*
   The Honorable Raymond C. Clevenger, United States Court of Appeals for the Federal Circuit,
sitting by designation.

                                              2
                Case: 16-16021       Date Filed: 07/23/2019        Page: 3 of 27


magistrate judge screened the complaint pursuant to 28 U.S.C. § 1915A, the

district court dismissed, without objection, Plaintiff’s negligence claims and all

claims against the fictitious defendants. Plaintiff then amended his complaint as a

matter of course. His first-amended complaint supplemented his original

complaint, adding Valdosta Prison as a defendant and clarifying his allegations.

       Liberally construing his pleadings, Plaintiff alleged the following.

Plaintiff’s Islamic faith prohibits him from consuming meat or any animal products

without knowing how the food product was prepared. Accordingly, when he

arrived at Valdosta Prison, he opted to receive the prison’s “restricted”1 vegan

meals. These meals, however, were “meager,” “improperly prepared,” “at times

inedible,” “diluted,” “stretched,” “unbalanced,” and “unwholesome.” More

importantly, Plaintiff alleged that the restricted vegan meals contained insufficient

“nutritional value,” “lacked sufficient calories,” containing only half the nutritional

value of the wholesome food distributed to other prisoners, and provided less than

a total of 95 grams of protein daily. All inmates received three meals daily on

Monday through Thursday, and two meals daily on Friday through Sunday, but

Plaintiff was unable to eat anything on Saturdays because the prison served only




1
  The record does not clarify the difference between a “restricted” vegan meal and an
“unrestricted” vegan meal, but we will continue to repeat the terminology the parties use,
assuming that a “restricted vegan meal” is intended to be consistent with the dictates of Islamic
dietary rules.
                                                 3
              Case: 16-16021     Date Filed: 07/23/2019    Page: 4 of 27


peanut butter sandwiches with jelly, and the jelly contained gelatin, which is a pork

ingredient that his religion forbids.

      He alleged that the prison sometimes failed to observe its own regulations,

which were designed to ensure that inmates on restricted diets received appropriate

meals. Contrary to their own regulations, prison officials prepared under-portioned

meals that lacked sufficient protein, placed vegan meals next to non-vegan meals

on food carts, and served vegan meals on food trays that did not hold enough food

or were not properly color-coded, and therefore did not assure an inmate that his

meal was a restricted vegan meal. Warden Allen also determined that inmates

would receive only two, rather than three, meals on Fridays. Further, the meals

were unsanitary and contaminated, as officers served food items while wearing

gloves that frequently came into contact with rusty food slots; food remnants could

be seen on the food trays; dishwashing chemicals sometimes polluted the coffee;

beverage pitchers were also used for cleaning; and the ice cooler produced ice

containing insects, dirt, and food crumbs.

      Plaintiff alleged that, as a result of nutritionally inadequate meals, he

suffered “physical, mental, and emotional anguish,” including “throbbing

headaches, constant fatigue from lack of energy, abdominal pains produced from

constant hunger pangs, dizziness in the late night hours that prevented sleep, lack

of concentration that prevented [his] ability to focus on simple daily routines such


                                          4
              Case: 16-16021    Date Filed: 07/23/2019    Page: 5 of 27


as reading, writing, and exercising, and frequent weakness in [his] extremities,” as

well as weight loss. Plaintiff sought medical treatment due to his “prolonged

nutritional condition,” and on March 24, 2015 Nurse Seleska examined him.

When he informed her that he had symptoms from lack of food, she said “oh

you[’re] just on a Marty Allen’s diet,” which Plaintiff believed “indicate[d] that

Warden Marty Allen [was] well aware of the preparation and servings of the food

trays, yet, he condone[d] the unbalanced nutrition of the meals.” Nurse Seleska

prescribed multivitamins and drew blood for further examination. A week or two

later, Plaintiff was prescribed an additional medical nutritional meal supplement,

which consisted of a meat sandwich, milk, and an apple or orange. The meat

sandwich and milk were not consistent with a vegan diet, so he refused to ingest

them, and for over two months prison officials disregarded his request for a peanut

butter sandwich and soymilk.

      Plaintiff alleged that he wrote letters to Food Service Director Robertson,

who was responsible for the food service operations, and informed him that the

inadequate diet was causing him to suffer from various ailments. He and other

prisoners also filed grievances with Warden Allen, who was ultimately responsible

for prison operations and inmate welfare. But “no action was taken,” even though

the prisoners had explained that the religious meals were inadequate. Plaintiff

alleges that he faced “a Hobson’s choice”—either eat the regular prison meals


                                          5
               Case: 16-16021       Date Filed: 07/23/2019      Page: 6 of 27


forbidden by his religious beliefs or eat the restricted vegan diet in accordance with

his religious tenets, but suffer from starvation and malnutrition.

       According to Plaintiff, his restricted vegan diet was inadequate from January

2015, when he first received these meals, through April 2015. In apparent

response to his various complaints, the meals temporarily improved from April

2015 through June 2015, but the meals again became unsatisfactory after that, from

“6/15 and ongoing.” 2 Plaintiff sought damages and injunctive relief.

       Defendants moved to dismiss Plaintiff’s first-amended complaint. Plaintiff

opposed the motion and moved for leave to file a second-amended complaint that

would replace the original John and Jane Doe defendants with a generic group of

defendants: “VSP Kitchen Supervisors.” According to the proposed second-

amended complaint, the kitchen supervisors “knowingly with callous indifference

improperly applied the restricted vegan menu to all the inmates who consumed the

meals in the segregation unit,” “failed to enact mandated standard operating

procedures (SOP) and ensure [that the] directives and master menu [were]

thoroughly complied with—and failed to adequately supervise inmate worker’s

preparation and service of meals that caused Plaintiff’s injuries.”




2
 Plaintiff was transferred from Valdosta Prison to Hays State Prison on September 21, 2016.
Thus, he is alleging that inadequate meals resumed from June 2015–September 21, 2016.

                                              6
              Case: 16-16021     Date Filed: 07/23/2019    Page: 7 of 27


      A magistrate judge issued a report and recommendation (“R&R”),

recommending that the district court deny Plaintiff’s motion to file a second-

amended complaint because he had delayed in identifying the prison kitchen

supervisor defendants and had not alleged any specific facts regarding how many

supervisors there were or how their conduct affected his original claims. The

magistrate judge also recommended that the district court grant Defendants’

motion to dismiss. The magistrate judge concluded that Plaintiff had not stated a

claim for monetary relief under RLUIPA because that statute did not create a cause

of action for monetary relief against prison officials in their individual capacities,

and, as to any official capacity claim, the prison enjoyed sovereign immunity as a

state agency. As for Plaintiff’s RLUIPA injunctive-relief claim and his First

Amendment claim, the magistrate judge held that Plaintiff had not pled a

“substantial burden” on his religious beliefs because he relied on labels and

conclusions, failed to explain how the food preparation impinged upon his

religious beliefs, and did not describe food-preparation practices that rose above

mere inconveniences. The magistrate judge also concluded that Plaintiff failed to

state an Eighth Amendment claim because he had not alleged facts showing that

Defendants knowingly provided less than reasonably adequate food or that the

meals presented an unreasonable risk of serious harm, particularly because Plaintiff

admitted that the prison provided supplements with the meals.


                                           7
              Case: 16-16021     Date Filed: 07/23/2019    Page: 8 of 27


      Over Plaintiff’s objections, the district court adopted the R&R and dismissed

Plaintiff’s complaint. The district court denied Plaintiff’s motion to file a second-

amended complaint, agreeing with the magistrate judge that the amendment

contained only conclusory and speculative allegations against an unknown number

of kitchen supervisors. The court also agreed with the magistrate judge that

Plaintiff’s RLUIPA and First Amendment claims relied on mere labels and

conclusions. Finally, regarding the Eighth Amendment claim, the court found that

Plaintiff did not plausibly allege that the restricted vegan meals failed to provide a

reasonably adequate diet of sufficient nutritional value to preserve health, or that

Defendants acted with a culpable state of mind in depriving Plaintiff of an

adequate diet.

II.   DISCUSSION

      On appeal, Plaintiff acknowledges that he was transferred from Valdosta

Prison to Hays State Prison in September 2016. Nevertheless, he argues that his

transfer does not moot his claim for injunctive relief against Valdosta Prison. He

also argues that the district court erred in dismissing his complaint and abused its

discretion in denying his motion to file a second-amended complaint. We discuss

each issue in turn.




                                           8
              Case: 16-16021     Date Filed: 07/23/2019    Page: 9 of 27


      A.     Mootness of Injunctive Relief

      Citing Hardwick v. Brinson, 523 F.2d 798 (5th Cir. 1975), Plaintiff contends

that his transfer from Valdosta Prison to Hays State Prison did not moot his request

for injunctive relief because “Defendants have not assured the court that he will not

be transferred back to [Valdosta Prison],” which he says is one of the few Georgia

state prisons that can accommodate his religious dietary preferences. Moreover he

says he has complained about the same issues at Hays State Prison.

      We review de novo whether a case is moot. Haynes v. Hooters of Am., LLC,

893 F.3d 781, 784 (11th Cir. 2018). When a case becomes moot on appeal, “we

are divested of jurisdiction,” Ethredge v. Hail, 996 F.2d 1173, 1175 (11th Cir.

1993), and “must dismiss the appeal, vacate the district court’s judgment, and

remand with instructions to dismiss as moot,” Thomas v. Bryant, 614 F.3d 1288,

1294 (11th Cir. 2010) (quotation marks omitted).

      Our precedent forecloses Plaintiff’s argument that his claim for injunctive

relief is not moot. “The general rule is that a prisoner’s transfer or release from a

jail moots his individual claim for declaratory and injunctive relief” even when

“there is no assurance that he will not be returned to the jail.” McKinnon v.

Talladega Cty., Ala., 745 F.2d 1360, 1363 (11th Cir. 1984). Plaintiff has not

shown that an exception to this rule applies. There is no indication that Defendants

attempted “to evade the jurisdiction of the court” by transferring him, id., and


                                           9
               Case: 16-16021    Date Filed: 07/23/2019    Page: 10 of 27


Plaintiff has made no showing that his complaints are capable of repetition, yet

evade review. See United States v. Sanchez-Gomez, 138 S. Ct. 1532, 1540 (2018)

(“A dispute qualifies for that exception only ‘if (1) the challenged action is in its

duration too short to be fully litigated prior to its cessation or expiration, and

(2) there is a reasonable expectation that the same complaining party will be

subjected to the same action again.’”).

      Further, Hardwick, on which Plaintiff primarily relies, does not support his

argument. In Hardwick, an inmate who had been transferred within the Georgia

state prison system filed lawsuits in the Northern, Southern, and Middle Districts

of Georgia, challenging the prison system’s mail-censorship policies. Hardwick,
523 F.2d at 799–800. The inmate requested injunctive relief in the Southern and

Middle Districts. Id. Importantly, the lawsuit in the Middle District, where the

inmate was then incarcerated, named as a defendant the head of the state prison

system, meaning that an injunction would bind all of the defendants in the three

lawsuits if the inmate ultimately prevailed there. Id. at 800–01. Under these

circumstances, the former Fifth Circuit held that the inmate’s transfer from the

Southern District to the Middle District did not moot his request for injunctive

relief, but that he was entitled to pursue his injunctive-relief claim only in the

district where he was currently incarcerated, namely, the Middle District of

Georgia. Id.


                                           10
             Case: 16-16021     Date Filed: 07/23/2019    Page: 11 of 27


      Hardwick is not analogous to the present case. Plaintiff has not sued the

head of the Georgia state prison system for a policy implemented systemwide, but

instead seeks an injunction against two individuals who have authority only over

Valdosta Prison—a place where he no longer resides. Thus, an injunction

directing these officials to provide Plaintiff with an adequate vegan diet would be

an empty order, as these officials no longer have any ability to provide Plaintiff

with any food—nutritional or otherwise. Nor is Plaintiff’s argument that a live

controversy exists strengthened by the fact that he has brought “a similar suit

against Hays State.” See McKinnon, 745 F.2d at 1363 (rejecting similar arguments

based on Hardwick). Indeed, that Plaintiff has filed a similar suit against the

prison in which he resides—Hays State Prison—indicates that this is the institution

where injunctive relief has the potential to provide effective relief. See Hardwick,
523 F.2d at 800–01.

      In short, given Plaintiff’s transfer to Hayes State Prison, an injunction

directing his former prison officials to provide Plaintiff with a particular diet would

provide Plaintiff with no relief. See Flanigan’s Enterprises, Inc. of Ga. v. City of

Sandy Springs, Ga., 868 F.3d 1248, 1255 (11th Cir. 2017) (en banc) (“[T]he

Supreme Court has routinely cautioned that a case becomes moot if an event

occurs while a case is pending on appeal that makes it impossible for the court to

grant any effectual relief whatever to a prevailing party.” (quotation marks


                                          11
               Case: 16-16021        Date Filed: 07/23/2019        Page: 12 of 27


omitted)), cert. denied sub nom. Davenport v. City of Sandy Springs, Ga., 138 S.

Ct. 1326 (2018).

       Because Plaintiff’s request for injunctive relief is moot, we lack jurisdiction

to review his injunctive-relief claim. Ethredge, 996 F.2d at 1175. Accordingly,

we dismiss his appeal to the extent that Plaintiff appeals the dismissal of his

injunctive-relief claim, vacate that portion of the district court’s order, and remand.

Thomas, 614 F.3d at 1294. On remand, the district court shall dismiss Plaintiff’s

request for injunctive relief as moot.3

       B.      Dismissal for Failure to State a Claim

       Plaintiff challenges the district court’s determination that he failed to state a

claim under the First and Eighth Amendments.4 “We review the district court’s

grant of a motion to dismiss for failure to state a claim de novo, accepting the

allegations in the complaint as true and construing them in the light most favorable



3
  We note that, on appeal, Plaintiff characterizes his request for injunctive relief as arising from
his RLUIPA claim, even though his complaint did not specify which claim supported such relief.
To be clear, our mootness ruling applies equally to Plaintiff’s RLUIPA, First Amendment, and
Eighth Amendment claims to the extent that Plaintiff seeks an injunction based on these claims.
4
  We conclude that he has abandoned on appeal any challenge to the district court’s
determination that he failed to state a claim for damages, as opposed to injunctive relief, under
RLUIPA. See GeorgiaCarry.Org, Inc. v. Georgia, 687 F.3d 1244, 1250 n.10 (11th Cir. 2012)
(concluding that the plaintiffs had abandoned an argument not contained in their appellate brief).
In any event, the district court correctly concluded that RLUIPA does not create a cause of action
against state officials in their individual capacities, Smith v. Allen, 502 F.3d 1255, 1275 (11th
Cir. 2007), abrogated on other grounds by Sossamon v. Texas, 563 U.S. 277 (2011), and
sovereign immunity bars RLUIPA claims for money damages against state officials in their
official capacities, Sossamon, 563 U.S. at 280, 293.
                                                12
              Case: 16-16021     Date Filed: 07/23/2019    Page: 13 of 27


to the plaintiff.” Hunt v. Aimco Props., L.P., 814 F.3d 1213, 1221 (11th Cir.

2016). “To withstand a motion to dismiss under Rule 12(b)(6), a complaint must

include ‘enough facts to state a claim to relief that is plausible on its face.’” Id.

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A ‘claim has

facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct

alleged.’” Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “Plaintiff’s

allegations must amount to ‘more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do.’” Id. (quoting Twombly,

550 U.S. at 555). “A document filed pro se is to be liberally construed, and a pro

se complaint, however inartfully pleaded, must be held to less stringent standards

than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94

(2007) (citations omitted) (quotation marks omitted).

             1.     First Amendment Claim

      Plaintiff has alleged that when the Valdosta Prison Warden and the Food

Service Director provided him with food that complied with the dietary laws of his

religion, this compliant food was often so nutritionally inadequate that it caused

Plaintiff to become ill. He also alleges that when these prison officials provided

him with nutritionally adequate food, the food often failed to comply with his

Islamic religious beliefs. For example, Plaintiff points to weekend meals of peanut


                                           13
                Case: 16-16021   Date Filed: 07/23/2019    Page: 14 of 27


butter and jelly sandwiches, which were perhaps nutritionally adequate, but were

nonetheless non-compliant with his religious dietary laws because jelly contains

gelatin obtained from pigs. Plaintiff argues that, as a result of this months-long

conduct by the Warden and Food Service Director, he faced “a Hobson’s choice”

between eating meals that violated his religious beliefs or suffering from

malnutrition.

      To state a claim under the First Amendment’s Free Exercise Clause, a

plaintiff must plead facts showing a “substantial burden” on a sincerely held

religious belief. See GeorgiaCarry.Org, 687 F.3d at 1256 (“First Amendment Free

Exercise Clause precedent is clear: a plaintiff must allege a constitutionally

impermissible burden on a sincerely held religious belief to survive a motion to

dismiss.”); see also Hernandez v. Comm’r, 490 U.S. 680, 699 (1989) (“The free

exercise inquiry asks whether government has placed a substantial burden on the

observation of a central religious belief or practice . . . .”). A “substantial burden,”

however, involves something more than an incidental effect or inconvenience on

religious exercise and “is akin to significant pressure which directly coerces the

religious adherent to conform his or her behavior accordingly.” Midrash Sephardi,

Inc. v. Town of Surfside, 366 F.3d 1214, 1227 (11th Cir. 2004). In Holt v. Hobbs,

the Supreme Court held that a policy substantially burdens a prisoner’s religious

exercise if it forces him to choose between engaging in conduct that seriously


                                           14
              Case: 16-16021       Date Filed: 07/23/2019      Page: 15 of 27


violates his religious beliefs or facing a serious penalty. 135 S. Ct. 853, 862 (2015)

(holding that a prison’s grooming policy substantially burdened a Muslim

prisoner’s sincerely held religious belief that he must grow a beard).5

       Applying the above principles, we agree with Plaintiff that the district court

erred in dismissing his First Amendment free-exercise claim for failure to plead

facts plausibly showing a “substantial burden” on his religious exercise. For sure,

many of Plaintiff’s allegations were conclusory, and we do not fault the district

court for so characterizing them. For example, Plaintiff’s allegations that his

restricted vegan meals were “meager,” “at times inedible,” “improperly prepared,”

“diluted,” “stretched,” “unbalanced,” and “unwholesome” constitute mere labels

and conclusions that would be insufficient on their own to state a claim for relief.

Hunt, 814 F.3d at 1221.

       But Plaintiff also made some non-conclusory allegations that plausibly

supported his claim that the Islamic-compliant vegan meals were so nutritionally

deficient that he was forced to choose between abandoning his religious precepts

(by eating religiously non-compliant food that was nutritionally adequate) or


5
  We have applied similar definitions of “substantial burden” when assessing claims under both
RLUIPA and the Free Exercise Clause. See Midrash Sephardi, 366 F.3d at 1226 (“The Supreme
Court’s definition of ‘substantial burden’ within its free exercise cases is instructive in
determining what Congress understood ‘substantial burden’ to mean in RLUIPA.”). Because the
parties have encouraged us to apply the same definition of “substantial burden” to Plaintiff’s
RLUIPA and First Amendment claims, we assume without deciding that the term has an
identical meaning in both contexts for purposes of this appeal.

                                              15
             Case: 16-16021     Date Filed: 07/23/2019   Page: 16 of 27


suffering serious health consequences (by eating nutritionally inadequate food that

was religiously compliant). Specifically, Plaintiff alleged that: (1) his meals

lacked enough calories and protein, containing only half the nutritional value of

normal meals served at the prison; (2) he could not eat any of the meals served on

Saturdays; (3) as a result of his diet, he experienced an assortment of serious

ailments, including throbbing headaches, abdominal pains from hunger pangs,

dizziness that prevented sleep, weakness in his extremities, and weight loss;

(4) after hearing of his ailments and performing bloodwork, prison medical

personnel were concerned enough to prescribe vitamin and meal supplements to

remedy inadequacies in Plaintiff’s diet; and (5) for over two months, he could not

eat the majority of the medical meal supplements that the prison provided.

      Defendants are correct that Plaintiff could have pled additional details by,

for example, specifying what food he was served at each meal and explaining how

he arrived at a conclusion that his meals contained only half the calories of a

regular prison diet. And if Plaintiff had alleged only that his food was nutritionally

inadequate, this bare assertion—with no supporting details—would be vulnerable

to an argument that such a statement was little more than a label or conclusion,

dressed up to mimic a plausible allegation. But here Plaintiff alleged more. His

allegation that he was being served food that was nutritionally inadequate was

bolstered by his additional allegation that he had manifested symptoms of


                                          16
               Case: 16-16021        Date Filed: 07/23/2019       Page: 17 of 27


deteriorating health serious enough to warrant a conclusion by prison medical

professionals that intervention and a change in diet were needed.

       This additional allegation pushes over the plausibility line what might

otherwise be deemed conclusory allegations. Thus, construing Plaintiff’s

allegations in the light most favorable to him, Plaintiff has asserted that he was

forced to choose between his religion and his health, meaning that he has made a

plausible claim that the named prison officials substantially burdened the exercise

of his religious belief. Accordingly, we reverse the district court’s dismissal of

Plaintiff’s First Amendment claim. 6




6
  The parties have focused primarily on Plaintiff’s contention that the meals served to him were
so lacking in nutrition that he was forced to choose between malnutrition or his religious beliefs.
We have addressed the same issue in this opinion. Plaintiff’s complaint, however, also includes
a variety of allegations concerning such things as the lack of sanitation in meal preparation and
violations of prison policies concerning the way in which his meals were to be served. For
example, the complaint asserts that Plaintiff’s meals included contaminated coffee and unsterile
ice cubes, that staff members wore unsanitary gloves, and that his vegan meals were sometimes
“placed on food carts adjacent to the non-vegan meals . . . which resulted in an immediate
contamination.” Obviously, that a prison violates its own policies does not mean that it has
violated a prisoner’s constitutional rights. Further, it is not self-evident how the incidents
described by Plaintiff impacted his compliance with the dietary tenets of his faith, nor does
Plaintiff’s complaint specify the frequency of these incidents. Indeed, even assuming an impact,
the complaint fails to articulate how these practices created a substantial burden, as opposed to a
mere incidental impact, on the exercise of his religious beliefs. See Midrash Sephardi, 366 F.3d
at 1227.

Nevertheless, because the case is being remanded to litigate Plaintiff’s claim regarding the
nutritional inadequacy of his vegan meals and because, if adequately pled, some of these
miscellaneous grievances could conceivably affect the ultimate decision as to whether Plaintiff’s
First Amendment rights were violated, the district court shall give Plaintiff an opportunity to
amend his pleading to state a plausible First Amendment claim based on the sanitation issues and
violations of prison policies identified in his existing complaint.
                                                17
             Case: 16-16021     Date Filed: 07/23/2019   Page: 18 of 27


             2.    Eighth Amendment Claim

      The Eighth Amendment prohibits the infliction of cruel and unusual

punishment by the government. To successfully plead an Eighth Amendment

claim against a government actor, a prisoner must allege facts that meet both an

objective and a subjective standard. See Chandler v. Crosby, 379 F.3d 1278, 1289

(11th Cir. 2004) (addressing the standard for proving an Eighth Amendment claim

on the merits). In an imprisonment context, when the “punishment” at issue is

alleged to be abusive conditions of confinement, the objective standard looks to

whether those conditions were severe enough to rise to the level of cruel and

unusual punishment. The Supreme Court has recognized that prisons must provide

basic life necessities, such as “adequate food, clothing, shelter, and medical care,”

Farmer v. Brennan, 511 U.S. 825, 832 (1994), as well as “reasonable safety,”

Helling v. McKinney, 509 U.S. 25, 33 (1993). But only “extreme” deprivations of

those basic life necessities constitute Eighth Amendment violations. Hudson v.

McMillian, 503 U.S. 1, 8–9 (1992). Thus, a prisoner must plead facts showing that

the condition in question was objectively “extreme,” meaning that it “poses an

unreasonable risk of serious damage to his future health or safety” that “society

considers . . . to be so grave that it violates contemporary standards of decency to

expose anyone unwillingly to such a risk.” Chandler, 379 F.3d at 1289 (alteration

accepted) (emphasis in original) (quotation marks omitted).


                                          18
             Case: 16-16021      Date Filed: 07/23/2019    Page: 19 of 27


      As to the subjective standard, the prisoner must demonstrate that the

government actor accused of the abusive conduct was aware that he was acting

cruelly. Thus, to satisfy this component, the prisoner must plead facts showing

that the defendant prison official acted with deliberate indifference, meaning that

“the official kn[ew] of and disregard[ed] an excessive risk to inmate health or

safety.” Id. at 1289–90 (quotation marks omitted).

                    a.     Objective Component

      In the litigation below, as well as here, Plaintiff based the objective

component of his Eighth Amendment claim on the same factual allegations he used

to support his First Amendment claim: specifically, even if compliant with the

dictates of his religion, the vegan diet he was provided was so nutritionally

inadequate that he risked serious damage to his health by persisting with that diet

in lieu of standard, but non-compliant, prison fare that was in fact nutritionally

adequate.

      Having concluded that Plaintiff’s allegations of malnutrition were too

conclusory to constitute a plausible First Amendment claim, the district court

likewise concluded that these same allegations were too conclusory to support an

Eighth Amendment claim. Specifically, as to the objective component of the latter

claim, the court stated: “Plaintiff failed to assert any factual allegations that the




                                           19
              Case: 16-16021      Date Filed: 07/23/2019   Page: 20 of 27


restricted vegan meals were less than ‘reasonably adequate food of sufficient

nutritional value to preserve health’ . . . .”

       Clearly, if the requirements for finding an Eight Amendment violation in

regard to a prisoner’s diet are coterminous with those applicable to a First

Amendment violation, then Plaintiff’s allegation of a plausible claim under the

latter would mean that he has also alleged a plausible claim under the former. And

because the parties and the district court below apparently operated under the

assumption that those standards are the same, a conclusion that Plaintiff plausibly

alleged a First Amendment violation—by asserting that the only way he could

comply with the dictates of his religion was to accept a nutritionally inadequate

diet—logically suggests that this same assertion would give rise to an Eighth

Amendment claim. That being so, and having reversed the district court’s

dismissal of the First Amendment claim, we are also obliged to reverse the

dismissal of the Eighth Amendment claim.

       But we clarify that, in so ruling, we are not necessarily accepting the premise

that a First Amendment violation based on a prison’s failure to provide meals

compliant with the dietary rules of a prisoner’s faith necessarily gives rise to an

Eighth Amendment violation as well. Assume, for example, that a prison makes

no effort to provide food that complies with a prisoner’s particular religious

practice, but that it nonetheless provides non-compliant food that well exceeds


                                            20
                Case: 16-16021        Date Filed: 07/23/2019        Page: 21 of 27


nutritional standards. On such facts, a prisoner would clearly have a First

Amendment claim, but it is much less obvious that the prisoner would also have an

Eighth Amendment claim, as the prison has offered him nutritionally adequate

food.7

         In fact, recognizing that the objective component of an Eighth Amendment

claim is satisfied when prison officials “fail to provide prisoners with reasonably

adequate food,” Hamm v. DeKalb Cty., 774 F.2d 1567, 1572 (11th Cir. 1985), we

have held that “[a] well-balanced meal, containing sufficient nutritional value to

preserve health, is all that is required.” Id. at 1569–70, 1575 (quotation marks

omitted) (affirming a district court’s bench-trial order finding no Eighth

Amendment violation, where jailhouse food occasionally contained foreign

objects, was sometimes served cold, and often failed to meet certain food-

preparation standards, but inmates received three meals daily, totaling 2,600

calories). Neither we nor the Supreme Court have ever held that the Eighth

Amendment requires prison officials to indulge inmates’ dietary preferences—

regardless of whether those preferences are dictated by religious, as opposed to

non-religious, reasons. 8 See LaFevers v. Saffle, 936 F.2d 1117, 1120 (10th Cir.


7
  Given Plaintiff’s allegation that the prison distributed “wholesome food” to prisoners not on a
religious diet, there does not appear to be any dispute that adequate non-religious food was
available to Plaintiff.
8
  In Harris v. Ostrout, 65 F.3d 912 (11th Cir. 1995), we suggested that a vegetarian inmate’s
allegation that the prison provided an “inadequate diet . . . state[d] a valid constitutional claim”
                                                  21
               Case: 16-16021        Date Filed: 07/23/2019        Page: 22 of 27


1991) (holding that “the mere denial of a [Seventh Day Adventist’s] requested

vegetarian diet is insufficient to establish a cognizable Eighth Amendment claim”

because he was not entitled “to obtain the diet of his choice” (quotation marks

omitted)); McEachin v. McGuinnis, 357 F.3d 197, 199–201 (2d Cir. 2004)

(affirming the dismissal of an inmate’s Eighth Amendment claim that his prison

had served him a non-religious diet for one week, where the district court found,

among other things, that the plaintiff had not alleged that the non-religious food

was nutritionally inadequate).

       Plaintiff’s counsel acknowledges on appeal that, as opposed to the First

Amendment, the applicability of the Eighth Amendment here is perhaps less clear-

cut, when she noted in her brief that food is “arguably inadequate” under the

Eighth Amendment if it does not conform to an inmate’s religious dietary

restrictions and stated at oral argument that the Eighth Amendment question is

“more open.” Further, Plaintiff cites only First Amendment free-exercise cases9 in

support of the Eighth Amendment claim.


under the Eighth Amendment. Id. at 918. But we had no occasion to decide whether an
inadequate vegetarian diet, as opposed to an inadequate diet generally, could establish a viable
Eighth Amendment claim, because we affirmed the district court’s summary judgment order
based on the defendant’s unrebutted evidence showing that the vegetarian diet provided was
adequate. Id.
9
  Eason v. Thaler, 14 F.3d 8, 10 (5th Cir. 1994) (vacating a dismissal of an inmate’s claim that
“prison officials violated his right to the appropriate exercise of his Muslim religion by providing
him only pork to eat during the lockdown” because “[p]rison officials have a constitutional
obligation to provide reasonably adequate food and, absent some legitimate penological interest
preventing the accommodation of a prisoner’s religious restrictions, food which is anathema to
                                                22
               Case: 16-16021       Date Filed: 07/23/2019       Page: 23 of 27


       Ultimately, though, whether Plaintiff’s allegations can properly state an

Eighth Amendment claim is not a question that is before us because Defendants

did not challenge this claim on that ground in their motion to dismiss. Instead, for

purposes of a motion to dismiss, the parties and district court assumed that a

determination that Plaintiff had adequately alleged a First Amendment claim

would lead to the same conclusion regarding his Eighth Amendment claim—at

least as to the objective prong of that claim. We follow the same approach here,

with the caveat that we express no opinion on the correctness of its underlying

assumption. For the above reasons, we reverse the district court’s ruling on the

objective component of Plaintiff’s Eighth Amendment claim.

                      b.      Subjective Component

       Assuming once again that Plaintiff had a right to religious meals under the

Eighth Amendment, Plaintiff adequately pled the subjective component of his

claim, alleging facts that plausibly showed Defendants’ knowledge of, and

disregard for, the risk of malnutrition. First, Plaintiff alleged that he and many



an inmate because of his religion is at least arguably inadequate” (footnotes omitted)); Barnes v.
Mann, 12 F.3d 211, at *1 (6th Cir. 1993) (unpublished) (affirming a dismissal of a First
Amendment free-exercise claim and noting that a prison “is only required to prepare a diet
sufficient to keep prisoners in good health, or in the case of Muslims, a diet which provides them
with adequate nourishment without the consumption of pork” (citations omitted)); Hall v. Sutton,
581 F. App’x 580, 582–83 (7th Cir. 2014) (unpublished) (noting in the context of a free-exercise
discussion that “many cases confirm inmates’ Eighth Amendment right to adequate nutrition that
meets dietary laws of their religion,” but citing for support only First Amendment free-exercise
cases).

                                               23
               Case: 16-16021       Date Filed: 07/23/2019       Page: 24 of 27


other prisoners filed grievances with Defendants, complaining that the food was

inadequate. While this allegation standing alone does not necessarily support an

inference that Defendants believed that these grievances indicated the existence of

a serious health risk, Plaintiff also alleged that the restricted vegan meals

temporarily improved in response to his grievances, suggesting that Defendants

knew about his complaints and considered them significant enough to warrant

responsive action. See Goebert v. Lee Cty., 510 F.3d 1312, 1327 (11th Cir. 2007)

(noting that the defendant “was obviously aware of the contents of [the inmate’s]

complaint because he responded to it”). Further, Plaintiff alleged that the meals

reverted back to their prior, unsatisfactory state, suggesting that, although

Defendants had been placed on notice of the nutritional deficits, they subsequently

acted with deliberate indifference to Plaintiff’s nutritional needs when they once

again began serving deficient meals. 10 Thus, assuming that the Cruel and Unusual

Punishment Clause requires prisons to provide adequate religious meals, Plaintiff

sufficiently pled deliberate indifference to a serious health need, which satisfies the

requirement for pleading the subjective component of this claim. Both the



10
   In her opening brief, Plaintiff’s appellate counsel argued that Nurse Seleska’s “Marty Allen’s
diet” comment indicated that Warden Allen was on notice that the religious meals were deficient.
But in her reply brief, and with commendable candor, counsel concedes that this fact merely
showed that the medical unit was familiar with similar complaints and believed that Warden
Allen had designed the diet. We likewise do not interpret the nurse’s comment as suggesting
that Warden Allen acted with deliberate indifference.

                                               24
              Case: 16-16021     Date Filed: 07/23/2019       Page: 25 of 27


objective and subjective component having been adequately pled, we reverse the

district court’s dismissal of Plaintiff’s Eighth Amendment claim.

      C.     Motion to File a Second-Amended Complaint

      “[W]e review the denial of a motion to amend a complaint for abuse of

discretion,” but “[t]he underlying legal conclusion of whether a particular

amendment to the complaint would have been futile is reviewed de novo.”

Corsello v. Lincare, Inc., 428 F.3d 1008, 1012 (11th Cir. 2005).

      On appeal, Plaintiff argues that the district court denied his motion to file a

second-amended complaint naming Valdosta Prison kitchen supervisors as

defendants because it already had dismissed his complaint for failure to state a

claim. Accordingly, Plaintiff contends that we should reverse the court’s denial of

his motion to amend if we reverse its dismissal of his claims. The record belies

Plaintiff’s characterization of the district court’s order.

      Although Plaintiff is correct that the district court denied his motion to

amend on futility grounds, he is incorrect that the district court found that

amendment was futile based on its dismissal of his claims. Instead, the district

court independently concluded that the proposed second-amended complaint did

not state a plausible claim against the Valdosta Prison kitchen supervisors because

“Plaintiff did very little to show that his amendment raised enough factual

allegations ‘above the speculative level’ against the unknown number of


                                           25
             Case: 16-16021     Date Filed: 07/23/2019    Page: 26 of 27


individuals in the [Valdosta Prison] Kitchen Supervisor group.” Plaintiff has

abandoned on appeal any argument that the district court erred in this assessment.

      In any event, the district court did not abuse its discretion in denying

Plaintiff’s motion to amend. Amendment is futile, and denial of leave to amend is

justified, when a proposed amended pleading would not survive a motion to

dismiss. Burger King Corp. v. Weaver, 169 F.3d 1310, 1320 (11th Cir. 1999).

Here, Plaintiff’s proposed amendment was futile because it lacked sufficient

factual content to state a plausible claim for relief against the Valdosta Prison

kitchen supervisors. As the district court correctly recognized, Plaintiff’s

allegations were conclusory and speculative. He merely alleged that unspecified

individuals who worked as kitchen supervisors acted with “callous indifference”

and failed to “enact mandated standard operating procedures,” ensure that

“directives and [the] master menu w[ere] thoroughly complied with,” and

“adequately supervise” meal preparation. Plaintiff alleged no facts supporting any

of these assertions. Nor did he allege any facts suggesting that any kitchen

supervisors consciously disregarded an excessive risk to inmate health, in violation

of the Eighth Amendment, Chandler, 379 F.3d at 1289–90, or caused his restricted

vegan meals to be nutritionally inadequate, thus substantially burdening his

religious exercise in violation of the First Amendment, Holt, 135 S. Ct. at 862.




                                          26
             Case: 16-16021     Date Filed: 07/23/2019    Page: 27 of 27


       Accordingly, the district court did not abuse its discretion in denying

Plaintiff’s motion for leave to file a second-amended complaint.

III.   CONCLUSION

       We DISMISS Plaintiff’s appeal from the dismissal of his injunctive-relief

claim and REMAND with instructions that the district court dismiss his request for

an injunction as moot. We AFFIRM the denial of Plaintiff’s motion for leave to

file a second-amended complaint, AFFIRM the dismissal of his RLUIPA damages

claim, and REVERSE the dismissal of his First Amendment and Eighth

Amendment claims. This case is REMANDED for further proceedings consistent

with this opinion.




                                          27